     Case: 1:19-cv-00395 Document #: 37 Filed: 07/17/19 Page 1 of 2 PageID #:236

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Sharon Robinson, et al.
                                        Plaintiff,
v.                                                         Case No.: 1:19−cv−00395
                                                           Honorable Gary Feinerman
Chicago State University, et al.
                                        Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, July 17, 2019:


         MINUTE entry before the Honorable Gary Feinerman:Plaintiff's motion for leave
to file sur−reply in opposition to Defendants' motion to dismiss [30] is granted. Plaintiffs
shall file their surreply as a separate docket entry. Defendants&#0;39; motion to strike
Plaintiffs' sur−reply [32] is denied. This case has been reassigned to the calendar of
District Judge Gary Feinerman. The parties are directed to prepare a joint status report
adhering to the form set forth on Judge Feinerman's website
(http://www.ilnd.uscourts.gov, to "District Judges," to "Judge Gary Feinerman," to "Cases
Reassigned to Judge Feinerman" under Case Management Procedures). If the parties
cannot agree on a joint statement as to any particular issue(s), their respective positions
should be recited. If no defendant has appeared, the plaintiff(s) shall so note and shall
prepare the status report. The joint status report shall be filed no later than 7/23/2019, with
a courtesy copy to the Courtroom Deputy, Room 2132.This matter is set for a status
conference on 7/30/2019 at 9:00 a.m. An attorney for each represented party shall appear;
pro se parties shall appear as well. If lead trial counsel does not appear on behalf of a
represented party, the attorney that does appear should be fully prepared to discuss all
aspects of the case, including settlement.To the extent not already stricken by the
predecessor district judge, all pending status dates, hearing dates (other than preliminary
or final approval hearings on class certification motions), and trial dates are stricken. All
other dates, including briefing schedules, motion deadlines, discovery schedules, and
pretrial order deadlines, shall remain intact.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
  Case: 1:19-cv-00395 Document #: 37 Filed: 07/17/19 Page 2 of 2 PageID #:236

web site at www.ilnd.uscourts.gov.
